FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                               April 6, 2017
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                            No. 16-1453
                                                  (D.C. Nos. 1:16-CV-01407-LTB and
LOUIS GABRIEL ARCHULETA,                                1:05-CR-00275-LTB-1)
                                                               (D. Colo.)
      Defendant - Appellant.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY
                   _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

       This matter is before us on Appellees’ Unopposed Motion for Summary Denial of

Certificate of Appealability. The United States moves for summary denial of a certificate

of appealability based on the Supreme Court’s decision in Beckles v. United States, 137

S. Ct. 886 (2017). Appellant Louis Gabriel Archuleta does not oppose the motion

       Upon consideration, the motion is granted. A certificate of appealability is

DENIED, and this matter is DISMISSED.


                                              Entered for the Court,
                                              Per Curiam




       
         This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. Fed. R. App. P. 32.1; 10th Cir. R. 32.1.